 



Exhibit 10.1
AMENDED AND RESTATED SIXTH LEASE MODIFICATION AGREEMENT
     AMENDED AND RESTATED SIXTH LEASE MODIFICATION AGREEMENT (this “Agreement”)
made as of the 14th day of June, 2007, by and between 601 WEST ASSOCIATES LLC, a
New York limited liability company, having an address at 601 West 26th Street,
Suite 1260, New York, New York 10001 (“Landlord”), and MARTHA STEWART LIVING
OMNIMEDIA, INC., a Delaware corporation, having an address at 601 West 26th
Street, 9th Floor, New York, New York 10001 (“Tenant”).
WITNESSETH:
     WHEREAS, Landlord and Tenant entered into a written agreement of lease
dated as of August 20, 1999 (the “Original Lease”), as amended by First Lease
Modification Agreement dated as of December 17, 1999 (the “First Amendment”).
Second Lease Modification Agreement dated as of August, 2000, Third Lease
Modification Agreement dated as of July 1, 2002, Fourth Lease Modification
Agreement dated as of November 10, 2005 and Fifth Lease Modification Agreement
dated as of January 3, 2007 (the “Fifth Amendment”; the lease and all such
modification agreements, as amended hereby, collectively, the “Lease”), wherein
and whereby Landlord leased to Tenant the entire ninth (9th) floor and a portion
of the ninth (9th) floor roof (collectively, the “Ninth Floor Premises”) and
portions of the second (2nd) mezzanine, as more particularly described in the
Lease (collectively, the “Second Mezzanine Premises”; the Ninth Floor Premises
and the Second Mezzanine Premises are sometimes hereinafter collectively
referred to as the “Original Premises”), in the building located at 601 West
26th Street, New York, New York (the “Building”); and
     WHEREAS, Tenant desires, inter alia, to (i) rent a portion of the tenth
(10th) floor at the Building from Landlord (the “Additional Space”) as more
particularly described on Exhibit A annexed hereto and made a part hereof, and
(ii) extend the term of the Lease as to the Original Premises such that the
leasing of the Original Premises shall be co-terminus with the leasing of the
Additional Space on the Extended Expiration Date (as herein defined).
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby covenant and agree as follows:
     1. Definitions. All capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Lease.
     2. Amendments to Lease. Effective as of the date hereof, the Lease shall be
deemed amended as follows:
          a. Additional Space. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Additional Space on the same terms and
conditions (except as otherwise set forth herein) as are set forth in the Lease
applicable to the Original Premises, and (ii) the term “demised premises” or
“Premises” as set forth in the Lease shall be deemed to collectively mean the
Original Premises and Additional Space. The Additional Space is leased to Tenant
for a period commencing on the later of August 1, 2007 (with Landlord’s
Additional Space Work [as defined below] substantially

PAGE 1



--------------------------------------------------------------------------------



 



completed) or that date on which Landlord delivers the Additional Space to
Tenant with Landlord’s Additional Space Work substantially completed therein in
accordance with the terms hereof (the “Inclusion Date”) and shall expire on the
Extended Expiration Date (as defined below) (the “Term”).
          b. Original Premises. The term of Lease applicable to the Original
Premises is hereby extended for a period of ten (10) years to commence on the
Inclusion Date and end on the Extended Expiration Date. All references in the
Lease to the term “Expiration Date” (whether or not capitalized). shall be
deemed to mean the Extended Expiration Date set forth in this Agreement and
shall apply to the Original Premises and Additional Space.
          c. Use. Tenant shall use and occupy the Additional Space for the uses
set forth in Article 2 of the Lease and for no other purpose.
          d. Ninth Floor Premises (Interior) Fixed Rental. Tenant shall pay
Fixed Rental to Landlord for the entire Ninth Floor Premises (interior) at an
annual rate of:

  i.   $4,485,000.00 per annum ($373,750.00 per month) for the period commencing
on the Inclusion Date and ending on the day immediately preceding the first
(1st) anniversary of the Inclusion Date, both dates inclusive;     ii.  
$4,608,337.56 per annum ($384,028.13 per month) for the period commencing on the
first (1st) anniversary of the Inclusion Date and ending on the day immediately
preceding the second (2nd) anniversary of the Inclusion Date, both dates
inclusive;     iii.   $4,735,066.80 per annum ($394,588.90 per month) for the
period commencing on the second (2nd) anniversary of the Inclusion Date and
ending on the day immediately preceding the third (3rd) anniversary of the
Inclusion Date, both dates inclusive;     iv.   $4,865,281.20 per annum
($405,440.10 per month) for the period commencing on the third (3rd) anniversary
of the Inclusion Date and ending on the day immediately preceding the fourth
(4th) anniversary of the Inclusion Date, both dates inclusive;     v.  
$4,999,076.40 per annum ($416,589.70 per month) for the period commencing on the
fourth (4th) anniversary of the Inclusion Date and ending on the day Immediately
preceding the fifth (5th) anniversary of the Inclusion Date. both dates
inclusive:     vi.   $5.435,550.96 per annum ($452,962.58 per month) for the
period commencing on the fifth (5th) anniversary of the Inclusion Date and
ending on the day immediately preceding the sixth (6th) anniversary of the
Inclusion Date, both dates inclusive;

PAGE 2



--------------------------------------------------------------------------------



 



  vii.   $5,585,028.60 per annum ($465,419.05 per month) for the period
commencing on the sixth (6th) anniversary or the Inclusion Date and ending on
the day immediately preceding the seventh (7th) anniversary of the Inclusion
Date; both dates inclusive;     viii.   $5,738,616.84 per annum ($478,218.07 per
month) for the period commencing on the seventh (7th) anniversary or the
Inclusion Date and ending on the day Immediately precedingg the eighth (8th)
anniversary of the Inclusion Date, both dates inclusive;     ix.   $5,896,428.84
per annum ($491,369.07 per month) for the period commencing on the eighth (8th)
anniversary of the Inclusion Date and ending on the day immediately preceding
the ninth (9th) anniversary of the Inclusion Date, both dates inclusive;     x.
  $6,058,580.64 per annum ($504,881.72 per month) for the period commencing on
the ninth (9th) anniversary of the Inclusion Date and ending on the day
immediately preceding the tenth (10th) anniversary of the Inclusion Date, both
dates inclusive (the “Extended Expiration Date”).

               Tenant acknowledges and agrees that it shall continue to remain
obligated to pay Fixed Rental and Additional Rental applicable to the interior
Ninth Floor Premises as set forth in the Lease at the rates and at the times set
forth therein from the date of this Agreement through and including the day
immediately preceding the Inclusion Date.
          e. Ninth Floor Premises (Roof) Fixed Rental. Tenant shall pay Fixed
Rental to Landlord for the roof portion of the Ninth Floor Premises at an annual
rate of:
$80,000.00 per annum ($6,666.67 per month) for the period commencing on the
Inclusion Date and ending on the Extended Expiration Date, both dates inclusive.
               Tenant acknowledges and agrees that it shall continue to remain
obligated to pay Fixed Rental and Additional Rental applicable to the roof
portion of the Ninth Floor Premises as set forth in the Lease at the rates and
at the times set forth therein from the date of this Agreement through and
including the day immediately preceding the Inclusion Date.
          f. Second Mezzanine Premises Fixed Rental. Tenant shall pay Fixed
Rental to Landlord for the entire Second Mezzanine Premises at an annual rate
of:

  i.   $257,757.48 per annum ($21,479.79 per month) for the period commencing on
the Inclusion Date and ending on the day immediately preceding the first (1st)
anniversary of the Inclusion Date. both dates inclusive:

PAGE 3



--------------------------------------------------------------------------------



 



  ii.   $264,845.76 per annum ($22,070.48 per month) for the period commencing
on the first (1st) anniversary of the Inclusion Date and ending on the day
immediately preceding the second (2nd) anniversary of the Inclusion Date, both
dates inclusive:     iii.   $272,129.04 per annum ($22.677.42 per month) for the
period commencing on the second (2nd) anniversary of the Inclusion Date and
ending on the day immediately preceding the third (3rd) anniversary of the
Inclusion Date, both dates inclusive:     iv.   $298,023.84 per annum
($24,835.32 per month) for the period commencing on the third (3rd) anniversary
of the Inclusion Date and ending on the day Immediately preceding the fourth
(4th) anniversary of the Inclusion Date, both dates inclusive;     v.  
$306,219.48 per annum ($25,518.29 per month) for the period commencing on the
fourth (4th) anniversary of the Inclusion Date and ending on the day immediately
preceding the fifth (5th) anniversary of the Inclusion Date, both dates
inclusive;     vi.   $314,640.48 per annum ($26,220.04 per month) for the period
commencing on the fifth (5th) anniversary of the Inclusion Date and ending on
the day immediately preceding the sixth (6th) anniversary of the Inclusion Date,
both dates inclusive;     vii.   $341,704.32 per annum ($28,475.36 per month)
for the period commencing on the sixth (6th) anniversary of the Inclusion Date
and ending on the day immediately preceding the seventh (7th) anniversary of the
Inclusion Date, both dates inclusive;     viii.   $351,101.16 per annum
($29,258.43 per month) for the period commencing on the seventh (7th)
anniversary of the Inclusion Date and ending on the day immediately preceding
the eighth (8th) anniversary of the Inclusion Date, both dates inclusive;    
ix.   $360,756.48 per annum ($30,063.04 per month) for the period commencing on
the eighth (8th) anniversary of the Inclusion Date and ending on the day
immediately preceding the ninth (9th) anniversary of the Inclusion Date, both
dates inclusive;     x.   $389,088.48 per annum ($32,424.04 per month) for the
period commencing on the ninth (9th) anniversary of the Inclusion Date and
ending on the Extended Expiration Date, both dates inclusive.

               Tenant acknowledges and agrees that it shall continue to remain
obligated to pay Fixed Rental and Additional Rental applicable to the Second
Mezzanine Premises as set forth in the

PAGE 4



--------------------------------------------------------------------------------



 



Lease at the rates and at the times set forth therein from the date of this
Agreement through and including the day immediately preceding the Inclusion
Date.
          g. Additional Space Fixed Rental. Tenant shall pay Fixed Rental to
Landlord for the Additional Space at an annual rate of:

  i.   $971.550.00 per annum ($80,962.50 per month) for the period commencing on
the Inclusion Date and ending on the day immediately preceding the first (1st)
anniversary or the Inclusion Date, both dates inclusive;     ii.   $998,267.64
per annum ($83,188.97 per month) for the period commencing on the first (1st)
anniversary of the Inclusion Date and ending on the day immediately preceding
the second (2nd) anniversary of the Inclusion Date, both dates inclusive;    
iii.   $1,025,720.04 per annum ($85,476.67 per month) for the period commencing
on the second (2nd) anniversary of the Inclusion Date and ending on the day
immediately preceding the third (3rd) anniversary of the Inclusion Date, both
dates inclusive;     iv.   $1,053,927.36 per annum ($87,827.28 per month) for
the period commencing on the third (3rd) anniversary of the Inclusion Date and
ending on the day immediately preceding the fourth (4th) anniversary of the
Inclusion Date, both dates inclusive;     v.   $1,082,910.36 per annum
($90,242.53 per month) for the period commencing on the fourth (4th) anniversary
of the Inclusion Date and ending on the day immediately preceding the fifth
(5th) anniversary of the Inclusion Date, both dates inclusive;     vi.  
$1,177,460.04 per annum ($98,121.70 per month) for the period commencing on the
fifth (5th) anniversary of the Inclusion Date and ending on the day immediately
preceding the sixth (6th) anniversary of the Inclusion Date, both dates
inclusive;     vii.   $],209,840.24 per annum ($100,820.02 per month) for the
period commencing on the sixth (6th) anniversary of the Inclusion Date and
ending on the day immediately preceding the seventh (7th) anniversary of the
Inclusion Date, both dates inclusive;     viii.   $1,243,110.20 per annum
($103,592.57 per month) for the period commencing on the seventh (7th)
anniversary of the Inclusion Date and ending on the day immediately preceding
the eighth (8th) anniversary of the Inclusion Date, both dates inclusive;

PAGE 5



--------------------------------------------------------------------------------



 



  ix.   $1,277,296.44 per annum ($106,441.37 per month) for the period
commencing on the eighth (8th) anniversary of the Inclusion Date and ending on
the day immediately preceding the ninth (9th) anniversary of the Inclusion Date,
both dates inclusive;     x.   $1,312,416.96 per annum ($109,368.08 per month)
for the period commencing on the ninth (9th) anniversary of the Inclusion Date
and ending on the day Extended Expiration Date, both dates inclusive.

               The first monthly installment of Fixed Rental for the Additional
Space in the amount of $80,962.50 shall be paid by Tenant to Landlord
concurrently herewith, which first monthly installment of Fixed Rental shall be
applied by Landlord against Fixed Rental due and owing by Tenant to Landlord
hereunder for the fourth (4th) month following the Inclusion Date.
          h. Additional Space Rent Abatement. Provided that Tenant is not then
in default of the terms of the Lease at the time an applicable monthly
installment of the Credit (as herein defined) is due, Tenant shall be entitled
to a one-time, non-recurring abatement against the obligation to pay Fixed
Rental for the Additional Space in the aggregate amount of $499,380.42 (the
“Credit”) to be applied as follows: (i) $242,887.50 for the period commencing on
the Inclusion Date and ending on the last day of he third (3rd) month following
the Inclusion Date, at the rate of $80,962.50 per month (the “Initial Credit”);
(ii) $83,188.97 for (13th) month of the Term; (iii) $85,476.67 for the
twenty-fifth (25th) month of the Term; and (iv) $87,827.28 for the
thirty-seventh (37th) month of the Term. If the Inclusion Date is a date other
than the first day of a month, then the unapplied portion of the Initial Credit
shall be prorated, and the balance shall be applied against Fixed Rental due for
the fourth (4th) month of the term of the Lease with respect to the Additional
Space. Notwithstanding the foregoing, the Credit shall not be applied against
any Additional Rental, electricity charges, or other like sums from time to time
payable by Tenant to Landlord pursuant to the Lease, which amounts shall be paid
without abatement in accordance with the terms of the Lease.
          i. Renewal Option. Article 44 of the Lease shall be deemed deleted in
its entirety an substituted in lieu thereof shall be the following:
     “44.1 Tenant shall have one (1) option (the “Renewal Option”) to renew or
extend the Lease for one (1) additional term of five (5) years, provided that at
the time of the exercise of the Renewal Option, this Lease is in full force and
effect and no monetary default exists hereunder beyond applicable cure, grace
and notice periods. Tenant may exercise the Renewal Option by giving written
notice (the “Renewal Notice”) to Landlord not less than nine (9) months prior to
the Extended Expiration Date.
     44.2 The Renewal Option may not be severed from this Lease nor separately
sold or assigned.
     44.3 If Tenant timely exercises the Renewal Option, the term of this Lease
will be extended for one (1) additional period of five (5) years commencing on
the day immediately following the Extended Expiration Date

PAGE 6



--------------------------------------------------------------------------------



 



and expiring on the day immediately preceding the fifth (5th) anniversary of the
Extended Expiration Date (the “Renewal Period”), on all of the same terms,
covenants and conditions as set forth in this Lease, except that during the
Renewal Period: (i) Tenant shall be entitled to no further Renewal Option;
(ii) Landlord shall have no obligation to perform Landlord’s Work or any other
work in the Premises to ready same for continued occupancy, (iii) Tenant shall
not be entitled to an additional credit against Fixed Rental, and (iv) the Fixed
Rental during the Renewal Period shall be the greater of (x) the annual Fixed
Rental rate per rentable square foot for the one (1) year period ending on the
Extended Expiration Date, and (y) ninety-five percent (95%) of the then current
Fair Market Rental Rate (as defined and computed below) for the Premises. The
Fixed Rental during each year of the Renewal Period following the first year of
such Renewal Period shall equal the Fixed Rental for the immediately preceding
year multiplied by 102.75%.
     44.4 As used herein, the term “Fair Market Rental Rate” shall mean the
annual fair market rental value for the Premises prevailing as of six months
prior to the commencement of the Renewal Period, for the balance of the lease
term, taking into account all relevant factors (whether favorable to Landlord or
Tenant).
     44.5 Landlord and Tenant will endeavor to agree on the Fair Market Rental
Rate within thirty (30) days after Tenant’s exercise of the Renewal Option. If
Landlord and Tenant are unable to do so, then the dispute shall be resolved by
arbitration in accordance with the provisions set forth below:
          44.5.1 Each party shall give the other party notice (the “Arbitration
Notice”) specifying in said notice the name and address of the person designated
to act as an arbitrator on its behalf. Each arbitrator so chosen by the parties
shall be a competent person having the qualifications described in subparagraph
44.5.2 below. The two arbitrators so chosen shall meet within ten (10) days
after the second arbitrator is appointed and if, within fifteen (15) days after
the second arbitrator is appointed, the two arbitrators shall not agree upon the
question in dispute, they shall themselves appoint a third arbitrator who shall
be a competent and impartial person having the qualifications described in said
subparagraph 44.5.2 below. The third arbitrator must choose one of the market
values determined by either of the first two arbitrators and such determination
shall be binding upon the parties. In the event the arbitrators are unable to
agree upon the appointment of the third arbitrator within five (5) days after
the time aforesaid, the third arbitrator shall be selected by the parties
themselves if they can agree thereon within the further period of five (5) days.
If the parties do not so agree, then either party, on behalf of both and on
notice to the other, may request such appointment by the American Arbitration
Association (“AAA”) in accordance with its rules then prevailing. The date on
which the third arbitrator is appointed is referred to herein as the
“Appointment Date”. If any arbitrator appointed hereunder shall be unwilling or
unable. for any reason to serve, or

PAGE 7



--------------------------------------------------------------------------------



 



continue to serve, a replacement arbitrator shall be appointed in the same
manner as provided herein for the appointment of such arbitrator.
          44.5.2 The arbitration shall be conducted in accordance with the then
prevailing rules of the AAA. The arbitrators shall not be affiliated With
Landlord or Tenant and shall be (a) MAI appraisers with at least ten (10) years
experience in the determination of fair market rentals in office buildings in
the City of New York, or (b) real estate brokers or consultants with at least
ten (10) years experience in leasing, owning, operating, selling or buying
office buildings in the City of New York.
          44.5.3 This provision shall constitute a written agreement to submit
any dispute regarding the determination of the Fixed Market Rental Rate to
arbitration.
          44.5.4 The arbitration decision, determined as provided in this
Article, shall be conclusive and binding on the parties, shall constitute an
“award” by the arbitrator within the meaning of the AAA rules and applicable law
and judgment may be entered thereon in any court of competent jurisdiction.
          44.5.5 Each party shall pay its own fees and expenses relating to the
arbitration under this paragraph (including, without limitation, the fees and
expenses of the one of the two original arbitrators appointed by or for such
party, of its counsel and of experts and witnesses retained or called by it).
Each party shall pay one-half (1/2) of the fees and expenses of the AAA and of
the third arbitrator.”
          j. Tenant’s Initial Installations. From and after the Inclusion Date,
Tenant, at its sole cost and expense, shall prepare the Additional Space for its
use and occupancy in accordance with the applicable provisions of Articles 3, 47
and 69 of the Lease. Landlord shall not unreasonably withhold or delay its
consent to Tenant’s use of reputable licensed architects, engineers, contractors
and subcontractors to design, plan and perform Tenant’s Initial Installations in
the Additional Space. Tenant shall pay to Sterling Realty Enterprises,
Landlord’s construction supervisor, a construction supervisory fee in the amount
of $8,096.25 payable upon Tenant’s execution of this Lease. The $8,096.25
supervisory fee shall not include Landlord’s actual out-of-pocket costs incurred
in connection with the initial review of the plans for Tenant’s Initial
Installations in the Additional Space. Failure to pay such fee shall be deemed
failure to pay Additional Rental. In consideration for such fee, Landlord’s
construction supervisor shall coordinate the construction of Tenant’s Initial
Installations in the Additional Space with the Landlord and Building’s services
and will work with Tenant’s contractors to facilitate Landlord’s cooperation in
connection with the performance of Tenant’s Initial Installations in the
Additional Space. This paragraph shall not create any third party or contractual
rights between Tenant and Sterling Realty Enterprises. Tenant shall reimburse
Landlord for Landlord’s actual out-of-pocket expenses incurred in having
Landlord’s consultant’s (e.g., architect. engineer, expediter, code consultant)
review Tenant’s drawings, plans and specifications applicable to Tenant’s
Initial Installations in the Additional Space, which reimbursement by Tenant
shall not exceed $10,000.00 in the aggregate.

PAGE 8



--------------------------------------------------------------------------------



 



          k. Escalations for Increase in Real Estate Taxes. From and after the
Inclusion Date, Tenant shall pay Tenant’s Proportionate Share or Real Estate
Taxes applicable to the Premises pursuant to the provisions of Article 48 of the
Lease. For the purposes of calculating Tenant’s Additional Rental obligations
under Article 44 of the Lease with respect to the Premises. (i) the term
“Tenant’s Proportionate Share” shall mean 8.01888%, and (ii) the term “Base Tax”
shall mean the Taxes payable in the New York City fiscal year commencing July 1,
2007 and ending June 30, 2008 (which shall be the “Base Tax Year” for the
purpose of calculating real estate tax escalations for the Premises). Tenant
acknowledges and agrees that the provisions of the second (2nd) sentence of
Section 48.6 of the Original Lease and the provisions of the second (2nd)
sentence of Paragraph 6 of the Second Amendment Shall no longer be applicable to
the Ninth Floor Premises from and after November 30, 2008. Tenant further
acknowledges and agrees that it shall continue to remain obligated to make Tax
Payments to Landlord with respect to the Ninth Floor Premises and the Second
Mezzanine Premises as set forth in the Lease from the date of this Agreement
through and including the day immediately preceding the Inclusion Date.
1. Additional Space Electric Current. Electricity shall be furnished to the
Additional Space on a “submetering” basis as set forth in Article 55 of the
Lease. The first sentence of the last paragraph of Section 55.2 shall be deemed
deleted in its entirety and substituted in lieu thereof shall be the allowing
sentence: “‘Tenant’s Cost’ shall mean an amount equal to the product of (i) the
Rate, multiplied by (ii) the Usage, multiplied by (iii) 107%.” Tenant
acknowledges and agrees that it shall continue to remain obligated to pay
“Tenant’s Cost” to Landlord with respect to the Ninth Floor Premises and the
Second Mezzanine Premises as set forth in the Lease through and including the
Extended Expiration Date.
          m. Security Deposit. Simultaneously with Tenant’s execution and
delivery of this Agreement to Landlord, Tenant shall deliver to Landlord either
(i) Tenant’s good, unendorsed bank check made payable to the order of Landlord,
in the amount of $485,775.00, or (ii) Tenant’s letter of credit in the aforesaid
amount issued for the benefit of Landlord, as additional security to secure
Tenant’s full and timely observance and performance of the terms, covenants and
conditions on Tenant’s part to be observed and performed under the Lease (the
“Additional Security”). Landlord agrees to maintain the Additional Security in
accordance with the provisions of Articles 32 and 59 of the Lease.
          n. Condenser Water for Air Conditioning Equipment. In connection with
the water-cooled air-conditioning unit(s) to be installed by Tenant in the
Additional Space, Tenant shall obtain and utilize condenser water to be provided
by Landlord for the purpose of operating such water-cooled air-conditioning
unit(s) in the Additional Space, and so long as Tenant is not in default of its
obligations hereunder, Landlord shall furnish condenser water to Tenant,
twenty-four (24) hours a day, seven (7) days a week, and Tenant shall pay to
Landlord, as Additional Rental on the first day of May during each lease year
during the term hereof and any renewal term, an annual amount equal to $450.00
per annum per nominal ton (which shall be inclusive of overtime charges and any
other maintenance charges in connection with such use or such condenser water)
of the air-conditioning unit(s) servicing the Additional Space. Tenant shall pay
to Landlord, as Additional Rental hereunder. a one-time condenser water tap-in
fee equal to $350.00 per nominal ton of the air- conditioning unit(s) servicing
the Additional Space.
          o. Access to the Additional Space. Subject to the Rules and
Regulations

PAGE 9



--------------------------------------------------------------------------------



 



annexed to and made a part of the Lease, as same may be amended from time to
time, Tenant shall have access to the Additional Space on a twenty-four
(24) hours per day, seven (7) days per week basis.
          p. Right to Terminate As to Second Mezzanine Premises. Tenant shall
have the one-time irrevocable right to terminate Tenant’s leasehold right, title
and interest in and to the Second Mezzanine Premises, effective as of
October 31, 2009 (the “Termination Date”), by delivering written notice (the
“Termination Notice”) to Landlord at any time between the date hereof and
October 31, 2008 (the “Outside Termination Notice Date”), time being of the
essence as to the delivery by Tenant of the Termination Notice to Landlord by
the Outside Termination Notice Date. Upon Landlord’s receipt of the Termination
Notice, (i) Tenant’s leasehold right, title and interest in and to the Second
Mezzanine Premises shall be deemed terminated effective as of the Termination
Date, (ii) Tenant shall vacate and surrender the Second Mezzanine Premises to
Landlord free and clear of (A) all tenancies and occupancies, and (B) Tenant’s
personal property, movable trade fixtures, furniture and equipment, on or before
the Termination Date and otherwise in the condition required under the Lease,
including without limitation, Articles 4. 23 and 32 thereof, (iii) Tenant shall
no longer be obligated to pay Fixed Rental and Additional Rental to Landlord as
provided in the Lease from and after the Termination Date, and (iv) Tenant’s
Proportionate Share shall be reduced to 9.01% from and after the Termination
Date. In the event Tenant fails to timely deliver the Termination Notice to
Landlord by the Outside Termination Notice Date, Tenant shall be deemed to have
irrevocably waived its right to deliver such Termination Notice to Landlord and
this Lease and Tenant’s leasehold right, title and interest shall remain in full
force and effect through and including the Extended Expiration Date. In the
event Tenant shall have timely delivered the Termination Notice to Landlord and
Tenant thereafter fails to vacate and surrender the Second Mezzanine Premises by
the Temination Date, Tenant acknowledges and agrees that it shall be obligated
to pay monthly Fixed Rental for the Second Mezzanine Premises at the rate of one
and one-half (1.5) times the Fixed Rental and Additional Rental payable during
the month of October, 2009, subject to all of the other terms of the Lease
insofar as the same are applicable to a month-to-month tenancy. Notwithstanding
all of the foregoing, if Tenant shall have timely delivered the Termination
Notice to Landlord at any time prior to the Outside Termination Notice Date,
Tenant acknowledges and agrees that it shall continue to remain obligated to pay
Fixed Rental and Additional Rental applicable to the Second Mezzanine Premises
through and including the Termination Date. Paragraph 7 of the Fifth Amendment
is hereby deleted in its entirety.
     3. “As Is” Condition: Landlord’s Additional Space Work. Tenant acknowledges
and agrees that it has thoroughly examined the Additional Space and is fully
familiar with the condition thereof, and that neither Landlord nor Landlord’s
agents have made any representations, warranties or promises, either express or
implied, with regard to the physical condition of the Building, the Ninth Floor
Premises, Second Mezzanine Premises or Additional Space or the use or uses to
which the Ninth Floor Premises, Second Mezzanine Premises or Additional Space
may be put, or the condition of any mechanical, plumbing, electrical, flue,
heating, air conditioning, ventilation or exhaust systems servicing the Ninth
Floor Premises, Second Mezzanine Premises or Additional Space. It is expressly
understood that Landlord shall not be liable for any latent or patent defects in
the Ninth Floor Premises, Second Mezzanine Premises or Additional Space, except
for Landlord’s Additional Space Work (as hereinafter defined). Tenant agrees to
accept the Additional Space “as is and in such condition as the same may be in
at the Inclusion Date, except for the work set forth on Exhibit B annexed hereto
(“Landlord’s Additional Space Work”), which Landlord shall perform at Landlord’s
expense. Landlord shall not be obligated or required to do any work or to make
any alterations or decorations or install any fixtures.
PAGE 10

 



--------------------------------------------------------------------------------



 



equipment or Improvements, or make any repairs or replacements to or in the
Additional Space to prepare or fit the same for Tenant’s use or for any other
reason whatsoever. Unless specifically agreed otherwise, all Landlord’s
Additional Space Work shall be of material, design, finish and color of the
Building standard adopted from time to time by Landlord. Subject to Tenant’s
timely compliance with the terms, covenants and conditions of the Lease,
including, without limitation Articles 3, 47 and 69, Tenant shall be permitted
to perform any and all necessary installations and improvements in the
Additional Space to prepare same for Tenant’s occupancy thereof.
     4. Broker. Landlord and Tenant each represent and warrant to the other that
it neither consulted nor negotiated with any broker or finder with regard to the
Additional Space or this Agreement. Each party agrees to defend, indemnify and
save the other harmless from and against any damages, liabilities, settlement
payments, costs and expenses (including, without limitation, reasonable legal
fees and expenses incurred in defending any action, claim or suit or in
enforcing this indemnity) arising out of any claims for fees or commissions from
anyone claiming to have dealt with the indemnitor.
     5. Agreement Subject to Lease. Except as otherwise set forth in this
Agreement, the Additional Space is being leased pursuant to all of the terms,
covenants and conditions of the Lease.
     6. No Concessions. Except as otherwise set forth in this Agreement, Tenant
shall not be entitled to any additional free rent, rent credit, rent abatement,
Landlord’s work (other than Landlord’s Additional Space Work) or work
contribution in connection with this Agreement and/or Tenant’s leasing of the
Additional Space.
     7. Landlord’s Compliance. Tenant acknowledges that Landlord has performed
all obligations imposed by the Lease upon Landlord to be performed prior to the
date hereof.
     8. Ratification of Lease. As modified hereby, the Lease is hereby ratified
and confirmed and shall continue in full force and effect.
     9. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.
     10. No Recording. Landlord and Tenant agree that this Agreement shall not
be recorded.
     11. Entire Agreement. This Agreement, together with the Lease, constitutes
the entire agreement of the parties hereto with respect to the matters stated
herein, and may not be amended or modified unless such amendment or modification
shall be in writing and shall have been signed by the party against whom
enforcement is sought.
     12. Governing Law. This Agreement shall be construed and governed by the
laws of the State of New York.
     13.Non Waiver. No waiver by either party of any failure or refusal by the
other party to comply with its obligations hereunder shall be deemed a waiver of
any other or subsequent failure or refusal to so comply.
PAGE 11

 



--------------------------------------------------------------------------------



 



     14. Enforceability of Provisions. If any provision of this Agreement shall
be invalid or unenforceable, the remainder of this Agreement or the application
of such provision other than to the extent that it is invalid or unenforceable
shall not be affected, and each provision of this Agreement shall remain in full
force and effect notwithstanding the invalidity or unenforceability of such
provision, but only to the extent that application and/or enforcement, as the
case may be, would be equitable and consistent with the intent of the parties in
entering into this Agreement. This Agreement shall not be binding upon the
parties hereto until the same shall have been executed and delivered by each of
the parties hereto.
     15. Captions. The captions, headings and titles of Paragraphs contained in
this Agreement are intended to be descriptive only and shall not be deemed to
limit, extend or in any way modify the meaning of the text of such Paragraphs.
     16. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            LANDLORD:

601 WEST ASSOCIATES LLC
      By:   SLB MANAGER LLC,    

                  By:   /s/ Mark Karasick         Name:   Mark Karasick       
Title:   Managing Member     

            TENANT:

MARTHA STEWART LIVING OMNIMEDIA, INC.
      By:   /s/ Howard Hochhauser         Name:   Howard Hochhauser       
Title:   CFO     

               /s/ John R. Cuti          John R. Cuti      General Counsel     

PAGE 12

 



--------------------------------------------------------------------------------



 



EXHIBIT A
DESCRIPTION OF ADDITIONAL SPACE

 



--------------------------------------------------------------------------------



 



     (FLOOR PLAN) [y57487y5748701.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
LANDLORD’S ADDITIONAL SPACE WORK

1.   Deliver the Additional Space vacant and in broom clean condition with all
existing improvements demolished.   2.   Furnish and install demising
wall(s)/partition(s) to separate the Premises from the balance of the tenth
(10th) Floor; all demising wall(s)/partitions shall receive Building standard
insulation.   3.   Paint the Additional Space using Building standard paint (one
(1) Building standard color [to be selected by Tenant from Building standard
color chart/palette]), with one (1) primer coat and two (2) coats of such
Building standard paint on all surfaces being painted.   4.   Scrape, patch and
deliver floor of the Additional Space reasonably level to receive Tenant’s floor
coverings. Landlord shall use commercially reasonable due diligent efforts to
remove hydraulic fluid stains on the floor of the Additional Space.   5.  
Refurbish all windows in the Additional Space, including replacement of
defective panes, application of putty/silicone where necessary and acid clean
window glass.   6.   Deliver twelve (12) watts per usable square foot of
electric power to a Building standard panel in the Additional Space.   7.  
Refurbish core lavatories to be ADA compliant. Landlord shall allow Tenant to
construct private ADA compliant lavatories within the Additional Space at
Tenant’s cost. Core lavatories shall be refurbished consistent to the Building
standard applicable to the core lavatories on the eighth (8th) floor of the
Building.   8.   Landlord to provide availability of connection points for
Tenant’s strobes, speakers and related Class E connections. All Building fire
and safety systems shall be in full service and available for connection to the
Additional Space. Landlord shall also install strobes, smoke detectors, speakers
and associated equipment as required by law in the common areas and in the core
lavatories.   9.   Provide steam heat to the Additional Space. Landlord to
install new perimeter radiators in the Additional Space.   10.   Elevator
signaling devices to be installed and in good working order and appearance and
to code.

 